DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-13, 15-19, and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki et al. (US 20190146621 A1, hereafter Aoki).

	Regarding claim 1, Aoki teaches a touch display device, comprising: 

	a gate driving circuit (22) driving a plurality of gate lines connected with the plurality of subpixels (Fig. 1, [0036], where a date driver 22 drives the display elements via gate lines); 
	a data driving circuit (24) driving a plurality of data lines connected with the plurality of subpixels (Fig. 1, [0037], where there is a source driver 24); and 
	a touch circuit (26) driving a plurality of touch lines connected with the plurality of touch electrodes (Fig. 1, [0038]), wherein the display panel includes: 
	an outer touch electrode area having at least one or more non-squared touch electrodes, in which at least one or more of outermost contact holes are arranged on an outermost touch line from the plurality of touch lines (Fig. 13, [0185], where there are non-squared touch electrodes on the corners and there are contact holes connected to outermost touch lines L7), and 
	a plurality of contact holes are uniformly or symmetrically arranged from the outermost contact holes to a middle of the display panel (Fig. 13, where the contact holes are arranged symmetrically from the left and right sides to the middle); and 
	a middle touch electrode area (Fig. 13, where there is a middle area comprising columns 2, 3, 4, and 5).

Regarding claim 2, Aoki teaches the touch display device of claim 1, wherein the display panel includes at least one or more of a circular display panel, a chamfered display panel, a notched display panel, or a trapezoidal display panel (Fig. 13, where the display has both circular corners as well as a notch at the top).

	Regarding claim 3, Aoki teaches the touch display device of claim 1, wherein the outer touch electrode area includes one or more outermost rows of touch electrodes along a direction parallel with the plurality of touch lines (Fig. 13, where the outermost left and right edges are parallel with the direction of the lines L).

	Regarding claim 4, Aoki teaches the touch display device of claim 1, wherein the outermost contact hole is disposed at an outermost portion of a touch electrode positioned in a middle of the outer touch electrode area (Fig. 13, where the outermost contact holes are present in neither the top nor bottom of the display panel).

	Regarding claim 5, Aoki teaches the touch display device of claim 1, wherein in the outer touch electrode area, the plurality of contact holes are alternately arranged in an upper direction or a lower direction from the outermost contact hole to the middle of the display panel (Fig. 13, where the contact holes alternate from a middle point to the innermost contact holes being present at the ends).

	Regarding claim 6, Aoki teaches the touch display device of claim 1, wherein a number of touch lines arranged in the outer touch electrode area is identical to a 

	Regarding claim 10, Aoki teaches the touch display device of claim 1, wherein in a left portion of the middle touch electrode area, contact holes are arranged in a same pattern as the outer touch electrode area which is positioned on a left side of the middle touch electrode area (Fig. 13, where the contact hole arrangement is the same in column 2 as it is in column 1).

	Regarding claim 11, Aoki teaches the touch display device of claim 1, wherein in a left portion of the middle touch electrode area, the outermost contact hole is disposed in a middle-left touch electrode, and the plurality of contact holes are alternately arranged in a right-upper direction and a right-lower direction (Fig. 13, where column 2 has the leftmost contact holes in the middle and an alternating potion above and below).

	Regarding claim 12, Aoki teaches the touch display device of claim 1, wherein in a right portion of the middle touch electrode area, contact holes are arranged in a same pattern as the outer touch electrode area which is positioned on a right side of the middle touch electrode area (Fig. 13, where the contact hole arrangement is the same in column 5 as it is in column 6).

Regarding claim 13, Aoki teaches the touch display device of claim 1, wherein in a right portion of the middle touch electrode area, the outermost contact hole is disposed in a middle-right touch electrode, and the plurality of contact holes are alternately arranged in a left-upper direction and a left-lower direction (Fig. 13, where column 2 has the rightmost contact holes in the middle and an alternating potion above and below).

	Regarding claim 14, Aoki teaches the touch display device of claim 1, wherein a touch electrode incapable of having a contact hole formed in the outer touch electrode area is electrically connected with an adjacent touch electrode having a contact hole formed in a same sensing area with a predetermined size (Figs. 6 and 7B, [0115]-[0116], where the touch electrode COM(1,1) has sub-lines forming electrical connections for where contact holes cannot be formed).

	Regarding claim 15, Aoki teaches a display panel, comprising: 
	a plurality of subpixels displaying an image and a plurality of touch electrodes performing touch sensing (Fig. 1, [0035], where there is a display panel 12 including a display unit 14 and a touch sensor 16, the display unit comprised of individual elements and the touch sensor including electrodes); 
	an outer touch electrode area having at least one or more non-squared touch electrodes, in which at least one or more of an outermost contact holes are arranged on an outermost touch line, and a plurality of contact holes are uniformly or symmetrically arranged from the outermost contact holes to a middle of the display panel (Fig. 13, 
	a middle touch electrode area (Fig. 13, where there is a middle area comprising columns 2, 3, 4, and 5).

	Regarding claim 16, Aoki teaches the display panel of claim 15, wherein the outer touch electrode area includes one or more outermost rows of touch electrodes along a direction parallel with touch lines (Fig. 13, where the outermost left and right edges are parallel with the direction of the lines L).

	Regarding claim 17, Aoki teaches the display panel of claim 15, wherein the outermost contact hole is disposed at an outermost portion of a touch electrode positioned in a middle of the outer touch electrode area (Fig. 13, where the outermost contact holes are present in neither the top nor bottom of the display panel).

	Regarding claim 18, Aoki teaches the display panel of claim 15, wherein in the outer touch electrode area, the plurality of contact holes are alternately arranged in an upper direction or a lower direction from the outermost contact hole to the middle of the display panel (Fig. 13, where the contact holes alternate from a middle point to the innermost contact holes being present at the ends).

	Regarding claim 19, Aoki teaches the display panel of claim 15, wherein a number of touch lines arranged in the outer touch electrode area is identical to a 

	Regarding claim 23, Aoki teaches the display panel of claim 15, wherein in a left portion of the middle touch electrode area, contact holes are arranged in a same pattern as the outer touch electrode area which is positioned on a left side of the middle touch electrode area (Fig. 13, where the contact hole arrangement is the same in column 2 as it is in column 1).

	Regarding claim 24, Aoki teaches the display panel of claim 15, wherein in a left portion of the middle touch electrode area, the outermost contact hole is disposed in a middle-left touch electrode, and the plurality of contact holes are alternately arranged in a right-upper direction and a right-lower direction (Fig. 13, where column 2 has the leftmost contact holes in the middle and an alternating potion above and below).

	Regarding claim 25, Aoki teaches the display panel of claim 15, wherein in a right portion of the middle touch electrode area, contact holes are arranged in a same pattern as the outer touch electrode area which is positioned on a right side of the middle touch electrode area (Fig. 13, where the contact hole arrangement is the same in column 5 as it is in column 6).

	Regarding claim 26, Aoki teaches the display panel of claim 1, wherein in a right portion of the middle touch electrode area, the outermost contact hole is disposed in a 

	Regarding claim 27, Aoki teaches the display panel of claim 15, wherein a touch electrode incapable of having a contact hole formed in the outer touch electrode area is electrically connected with an adjacent touch electrode having a contact hole formed in a same sensing area with a predetermined size (Figs. 6 and 7B, [0115]-[0116], where the touch electrode COM(1,1) has sub-lines forming electrical connections for where contact holes cannot be formed).

Allowable Subject Matter

Claims 7-9 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692